Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendment
In claim 1, please delete “2d)” and insert –2c)-.
In claim 5, please delete “3c)” and insert –3b)-.

Examiner’s Statement of Reasons for Allowance
	The following documents are the closest to the claimed invention.
	A.	Walsh et al. (GB 2 258 243) discloses a process for producing malt using steeping vessel with water circulation. Said process uses a grain steeping system wherein grains are steeped in a first stage steeping vessel and then in a second steeping vessel. To decrease the temperature profile across the second steeping vessel, the steeping water is recirculated in the second steeping vessel. However, water recirculation is carried out only in the second steeping vessel. 
	B.	Kishinami (US 2009/0285957) discloses a method for soaking cereal grains for germination (malting); wherein grains are soaked in water containing microbubbles. The system employed; comprises a tank for soaking grains wherein water in the tank is circulated during which oxygen in the form of microbubbles is supplied to the grains and at the same time carbon dioxide is removed. However, the system comprises one tank and the water circulation involves a single tank. 
	The presently claimed malting process takes advantage of a system comprising a plurality of steeping tanks, a water circulation device placed between at least a first steeping tank of the plurality of steeping tanks and a second steeping tank of the plurality of steeping tanks. A water aeration device is also connected to the water circulation device. The system allows circulation of water between plurality of steeping tanks. Each steeping tank receives circulated water from the previous tank and keeps the water for a specific amount of time during which the grains are immersed in the water. The system further comprises a device for treating the water coming from the outlet of at least one steeping tank from the plurality of steeping tanks. Water circulation provides aeration of soaking grains, removes carbon dioxide, and most importantly improves process economics through water conservation. 
	Claims 1-10 are novel and non-obvious. Claims 1-10 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791